DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically claims 28-30 now depend from new claim 42 which is not a claim that is previously set forth as is required by the statute above, “a claim in dependent form shall contain a reference to a claim previously set forth”. As such, the claims now are not compliant with 112(d).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 42 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011148714 (using both JPO and google machine English translations, JPO citations are with paragraph numbers; and google is with pg # and start of sentence), and further in view of Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176).
Applicant’s claim:
-- Applicants claim compounds of formula (I) with the structural variants as defined in the instant claim 42.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claim 42, ‘714 teaches compounds which are structurally similar to the instantly claimed formula (I), specifically those of 
    PNG
    media_image1.png
    133
    186
    media_image1.png
    Greyscale
 formula (I) (see table 2, entries for compounds Ib-1 through Ib-56; entire document; [0036-0037]; [0007-0010]; [0025-0028]), wherein R1 and R2 correspond to the instantly claimed R5 and R6 and are both H, R5 and R6 which correspond to the instant R1 and R2 are also both H, R9 which corresponds to the instant R12 is also H, X1n1 is either not present or is a halogen and corresponds to the instant R78 and the instant o is 0 or 1 and the instant R7 and R8 in ‘714 are the claimed phenyl group; ‘714’s R3 and R4 which correspond to the instantly claimed R3 and R4 are taught to be C1-C20 alkyl groups, C1-C20 haloalkyl groups which overlap with the claimed methyl, CH2F, CHF2 and CF3 groups of instant R3 and the claimed C1-C6 halogenalkyl groups of instant R4, and wherein ‘714’s R7 and R8 (which corresponds to R10 and R9 respectively in the instantly claimed compounds) are selected from C1-C20 alkyl groups, preferably C1-C6 alkyl, and C1-C20 haloalkyl groups, preferably C1-C6 haloalkyl, which overlap with the instantly C1-C6 alkyl and C1-C6 halogenalkyl substituents (See english translation [0035-0036]; Ib-1 Table 2; [0007-0010]; ). ‘714 also teaches examples wherein R3 and R4 are both methyl and wherein all of the other variables overlap/read on those instantly claimed (e.g. Ib-1) or one of R3/R4 is CF3 and the other is H, e.g. Ib-33, and teaches other structurally similar scaffolds, e.g. Table 3, table 7, etc. wherein the equivalent positions of applicant’s R3 and R4 have methyl and CF3 groups present (e.g. Ic-26). Further, ‘714 exemplifies compound, Ib-1 which only differs from the claimed compounds in that R4 is Me instead of the instantly claimed haloalkyl (see Table 2). 

Regarding claim 28, ‘714 teaches compositions comprising the above structurally similar and/or broadly disclosed compounds of the instant claims (See english abstracts of both machine english translations; google translation: pg. 10/18, section starting with The fungicide used in the present invention may contain other components…through pg. 11/18 end of page; jpo translation: [0190]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	‘714 does not teach an express example of the instantly claimed compounds. However, it would have been obvious to form the instantly claimed compounds when looking to ‘714 because ‘714 broadly teaches that compounds falling within the instant claim scope are actives for agricultural compositions (See sections cited above), and they specifically teach that C1-C6 alkyl groups are preferred from their claimed C1-C20 alkyl groups, and that C1-C6 haloalkyl groups are preferred from their C1-C20 haloalkyl groups that are claimed. Thus, it would be obvious to one of ordinary skill in the art to form the claimed compounds by for instance in Ib-1 changing one or more of the H atoms of the Me that is R4 in Ib-1 for F as is claimed in the instantly claimed R4, because firstly F is a classical bioisostere of H as is taught by Patani and these substitutions are routinely done in effort to form additional compounds exhibiting the same/similar biological activity, e.g. in this case as fungicides (see Patani pg. 3149 fluorine vs hydrogen replacements section), and further because ‘714 specifically teaches wherein their R3 or R4 can be C1-C6 haloalkyl groups which they prefer out of their claimed C1-C20 halogenalkyl groups (that are claimed as discussed/cited above) and ‘714 specifically teaches that this position can be CF3 as in for instance Ib-33 (R3 and R4 are equivalent positions in ‘714 as their stereochemistry is not defined). Thus, it would be obvious to form Ib-1 compound wherein one of R3 or R4 is CF3 and the other is Me because these are taught to be some of the preferred groups for these positions as is discussed above especially since ‘714 exemplifies compounds having these groups have pesticidal/fungicidal activity. Thus, it would be obvious to switch at least 1 hydrogen atom of the R4 Me group in Ib-1 for F because as discussed above H and F are classical/well-known bioisosteric replacements of one another that are routinely done in order to form more compounds which exhibit the same biological activity (e.g. fungicides), and further it would be obvious because ‘714 broadly discloses wherein R3/R4 can be a haloalkyl group, specifically C1-C6 haloalkyl, even more specifically CF3 as per cmpd Ib-33. Thus, it would be obvious to form the claimed compounds when looking to Ib-1 in order to form additional fungicidal compounds for use in agriculture. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to form the claimed compounds when looking to ‘714 because 714 broadly teaches that compounds falling within the instant claim scope are actives for agricultural compositions (See sections cited above). It also would have been obvious for one of ordinary skill in the art to form the instantly claimed compounds when looking to ‘714 and to modify compounds such as Ib-1 to fall within the instant claim scope e.g. wherein at least one of ‘714’s R3 or R4 Methyl group hydrogen atoms are changed to F because ‘714 broadly teaches that R3 and/or R4 can be haloalkyl groups and they specifically teach that from C1-C20 haloalkyl groups C1-C6 haloalkyl groups are preferred and because ‘714 further teaches CF3 groups at this position (as in compound I-33 because R3/R4 are equivalent positions since the stereochemistry is not defined). Further one of ordinary skill in the art would be motivated to form the claimed compounds wherein the instantly claimed R4 is a C1-C6 haloalkyl group, e.g. CF3 and R3 is Me because it was known in the art that hydrogen and fluorine atoms are routine and classical bioisosteric replacements of one another which are routinely made in effort to probe activity of compounds, as hydrogen for fluorine substitution and vice versa are routinely done by one of ordinary skill in the art in order to form additional compounds which exhibit the same biological activity as is evidenced by Patani (See pg. 3149, fluorine vs hydrogen replacement section).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments/Remarks
	Applicant’s amendments to the claims/new claims have rendered the previous 112(d) and 102 rejections moot and these rejections have been withdrawn. Regarding the double patenting rejection of record, as 16479398 was abandoned, this rejection is hereby rendered moot and has been withdrawn. Applicant’s new claim 42 has prompted the new grounds of rejection under 112(d) and the new/revised grounds of rejection under 103 presented herein. 
	Applicant’s arguments with respect to the 103 rejection, insofar as they pertain to the revised/new grounds of rejection are addressed herein. Applicants argue that because the scope of compounds of ‘714 is broader than the scope instantly claimed it would not have been obvious to select the claimed compounds from this disclosure. The examiner respectfully disagrees because for instance ‘714 exemplifies compound, Ib-1 which only differs from the claimed compounds in that R4 is Me instead of the instantly claimed haloalkyl. However, it would be obvious to switch at least 1 hydrogen atom of the Me group for F because as discussed above H and F are classical/well-known bioisosteric replacements of one another that are routinely done in order to form more compounds which exhibit the same biological activity (e.g. fungicides), and further it would be obvious because ‘714 broadly discloses wherein R3/R4 can be a haloalkyl group, specifically C1-C6 haloalkyl, even more specifically CF3 as per cmpd Ib-33. Thus, it would be obvious to form the claimed compounds when looking to Ib-1 in order to form additional fungicidal compounds for use in agriculture. 
	Applicants then argue that they have unexpected results. However, applicant’s results are not unexpected. The prior art ‘714 teaches that compounds having applicant’s core structure and which broadly include the claimed compounds have fungicidal activity which is what applicants are seeing with their compounds. Thus, applicant’s activity is not unexpected and further unexpected results would not be compared to untreated controls as in the instant case, because when looking to the prior art one of ordinary skill in the art would expect the claimed compounds which fall within the broader scope of ‘714 to exhibit similar biological activity to the compounds of ‘714 and that is exactly what applicants are observing as the claimed compounds are also fungicidal. Thus, contrary to applicant’s arguments their results are not unexpected. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616